CULLEN, Commissioner.
The Commonwealth, Department of Highways, appeals from a judgment awarding the appellee landowners $67,500 for a tract of land taken by condemnation for highway purposes. The only question argued is whether the evidence has sufficient probative value to support the verdict.
The tract, all of which was condemned, was a triangular piece of 1.51 acres with three buildings on it. One of the witnesses for the Commonwealth attributed a value of $20,500 to the buildings and one of the witnesses for the landowners put the value of the buildings at $33,299. We think this testimony would warrant the jury’s allowing at least $20,500 for improvement value, despite the fact that two witnesses for the landowners said that the buildings did not enhance at all the value of the land.
Estimates as to the value of the bare land ranged from $26,300 to $104,464. The evidence would support amply a value of $54,500 for the bare land (computed at 83 cents per square foot) because the evidence showed a sale of a reasonably comparable tract for 83 cents per square foot.
As indicated, the evidence would have sustained an award as high as $75,000 for the land with improvements. So the actual award of $67,500 is fully supported.
*513The price (54 cents per square foot) paid by the landowners two days after the condemnation for a tract only a few hundred feet from the condemned tract is not conclusive of the value of the condemned tract. There was evidence that the purchased tract was inferior in location and topography to the condemned tract. The two tracts were not practically identical as was the situation in Commonwealth, Dept. of Highways v. Wheat, Ky., 387 S. W.2d 856.
The judgment is affirmed.